UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

POLYNICE WADNER, )
Plaintiff, §
v. § Civil Action No. 18-3162 (UNA)
UNITED STATES OF AMERICA, et al., §
Defendants. §
MEMORANDUM OPINION

 

The trial court has the discretion to decide whether a complaint is frivolous, and such
finding is appropriate when the facts alleged are irrational or wholly incredible. See Dem‘on v.
Hernandez, 504 U.S. 25, 33 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989) (“[A]
complaint, containing as it does both factual allegations and legal conclusions, is frivolous where
it lacks an arguable basis either in law or in fact.”). Having reviewed the plaintiffs complaint
carefully, the Court concludes that what factual contentions are identifiable - including the
plaintiffs assertion that the defendants have planted a device inside of him to monitor his

thoughts - are baseless and wholly incredible

The Court will grant plaintiffs application to proceed in forma pauperis and will dismiss
the complaint as frivolous. See 28 U.S.C. §§ l9lS(e)(2)(B)(i), 1915A(b)(2). An Order

consistent with this Memorandum Opinion is issued separately.

DATE; January _l/i, 2019 /L/£ ] @” Ml/

United Statc§`[jisti icl Judge

